PER CURIAM.
The petition is granted, and Robert Willis Williams, Jr., is hereby afforded a belated appeal from judgment and sentence in case number 2004CF418A in the Circuit Court for Escambia County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The circuit court is directed to appoint counsel to represent petitioner in the appeal, if he qualifies for such an appointment.
PETITION GRANTED.
VAN NORTWICK, HAWKE S and THOMAS, JJ., concur.